DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one second cover” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11, 18-24, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 1; “the at least one second cover blocks” in line 10 is unclear; whereas ‘second cover blocks’ has not been previously asserted, and further ‘a first cover block’ is not asserted so as to subsequently assert ‘at least one second cover’.  The office cannot hereby ascertain which feature is intended to denote a second cover; whereas the claim already asserts “atleast one blocking portion” in lines 6-7 does not appear to denote the second cover since claim 2 otherwise further limits a quantity of blocking portions as two, blocking opposite ends of the passageways, and thus it is hereby deemed unclear the manner by which the atleast one second cover blocks at least one of the passageways since ‘the covering portion’ is already asserted to otherwise cover the passageways in claim 1 lines 8-9.
Regarding Claim 18; “on an appearance thereof” in line 3 is unclear; whereas it cannot be readily ascertained if the assertion intends to denote high and low heat generating areas of the heat source have a visibly different appearance or the heat source comprises integral or separate high and low heat generating areas on an outer portion or appearance of the heat source etc.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by (Boday 2017/0043437).
Regarding Claim 12; Boday discloses a liquid cooling device (as constituted by 400 or 400’-Fig.’s 4A or 5A) comprising: a first thermal plate, having a recess; 10a fin structure, located at the recess of the first thermal plate and connected to the first thermal, wherein the fin structure comprises a plurality of fins, and every two of the plurality of fins that are adjacent to each other are spaced by a passageway (as depicted by Fig.’s 4A or 5A--whereas an array of pin fins 424 spaced by a respective passageway and the fins defined within a recess of thermal plate-440 –as set forth by para. 0050); a flow-rate adjustment component, having a through slot, wherein the flow-rate adjustment component is in contact with the plurality of fins, the through slot is 15connected to the passageways, and at least two portions of the through slot are different in width (whereas 450 contacts 440 or 440’ in which atleast a portion is disposed atleast indirectly in contact with the fins in which fluid the slot 451-452 of different width passes through the fins); and a cover, having a flow inlet and a flow outlet, wherein the cover is disposed on the first thermal plate and covers the recess, the flow outlet is connected to the flow inlet via the passageways and the through slot (whereas a cover 460 is disposed atleast indirectly on the thermal plate 450 and includes flow in/out via 461-462 fluidly coupling the slot and the passageway(s)).  

20Regarding Claim 13; Boday discloses the liquid cooling device according to claim 12, wherein the through slot has at least one narrower portion and at least one wider portion connected to the at least one narrower portion, and a width of the at least one wider portion is greater than a width of the at least one narrower portion (as already depicted by narrow portion 451 connected to wider portion 452).   

Regarding Claim 15; Boday discloses the liquid cooling device according to claim 13, wherein a quantity of the at least one narrower portion is two, and the wider portion is connected to and located between the 21two narrower portions (as depicted by Fig. 4A).  

Regarding Claim 16; Boday discloses the liquid cooling device according to claim 12, wherein each of the passageways has a top side facing the cover, the flow-rate adjustment component has a first surface and a second surface opposite the first surface, the second surface is in contact with a side of 5the plurality of fins facing the cover, the first surface is in contact with the cover, and at least one of the passageways is connected to the flow inlet via the through slot (as depicted by Fig. 5A—whereas the passages between the fins have an open top side which faces a second surface of the thermal plate which is opposite to the first surface and in fluid communication with the inlet 461 thereof via the slot).  

Regarding Claim 17; Boday discloses the liquid cooling device according to claim 16, wherein each of the passageways has two lateral end sides respectively located at two opposite sides of the top side, and the flow outlet is connected to the lateral end sides of the passageways (whereas the respective passages defined between the pin fins and atleast two lateral sides are perpendicular to ends of the top side above the fins and fluidly coupled to the flow outlet-462—as further depicted by Fig. 4G).  

Allowable Subject Matter
5.	Claims 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Regarding Claim 14; Boday discloses the liquid cooling device according to claim 13, wherein a quantity of the at least one 25wider portion is two, and the narrower portion is connected to and located between the two wider portions.

6.	Claims 18-24 are hereby deemed as allowed.
10Regarding Claim 18; A liquid cooling device, configured to be in thermal contact with a heat source, the heat source has at least one high heat-generating area and at least one low heat-generating area on an appearance thereof, the liquid cooling device comprising: a heat transfer chamber, having an accommodation space, a flow inlet. and a flow outlet, the flow inlet and the flow outlet are connected to the accommodation space, the 15heat transfer chamber is configured to be in thermal contact with the at least one high heat-generating area and the at least one low heat-generating area of the heat source: a fin structure, located in the accommodation space and connected to the heat transfer chamber, wherein the fin structure is located above the at least one high heat- generating area and the at least one low heat-generating area of the heat source, the fin 20structure comprises a plurality of fins, and every two of the plurality of fins that are adjacent to each other are spaced by a passageway: and a flow-rate adjustment component, located in the accommodation space so that a flow rate of coolant at at least one of the passageways that is located above the at least one high heat-generating area is higher than a flow rate of coolant at another at least one 25of the passageways that is located above the at least one low heat-generating area.  

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/COURTNEY L SMITH/Primary Examiner, Art Unit 2835